Order, Supreme Court, New York County (Michael D. Stallman, J), entered January 3, 2007, which, inter alia, granted plaintiffs’ motion for summary judgment, and directed that the escrow agent return to them their down payment for the purchase of the subject cooperative apartment, unanimously affirmed, without costs.
In light of the cooperative board’s refusal to consent to plaintiffs’ purchase of the subject apartment, plaintiffs were, pursuant to the terms of the parties’ agreement, entitled to cancel the contract for the sale of the apartment and to the return of their escrowed down payment. The record does not indicate the reason for the board’s refusal to give its consent, and defendant sellers have failed to come forward with any evi*306dence that the refusal was attributable to bad faith conduct on plaintiffs’ part (see Corazza v Jacobs, 277 AD2d 52 [2000]). Concur—Friedman, J.P., Marlow, Nardelli, Buckley and Kavanagh, JJ.